Case 1:19-cv-00563-DKW-RT Document 27 Filed 03/30/20 Page 1 of 3   PageID #: 600




 MARR JONES & WANG
 A LIMITED LIABILITY LAW PARTNERSHIP

 CHRISTOPHER S. YEH                      6777-0
 RONALD TANG                             11034-0
 Pauahi Tower
 1003 Bishop Street, Suite 1500
 Honolulu, Hawai`i 96813
 Tel. No. (808) 536-4900
 Fax No. (808) 536-6700
 Email: cyeh@marrjones.com

 Attorneys for Defendants
 HAWAI`I RESIDENCY PROGRAMS, INC.,
 DAVID LASSNER, and UNIVERSITY OF HAWAI`I

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

  GAURAV THAKRAL, M.D.,                      CIVIL NO. 19-00563 DKW-RT

                    Plaintiff,               CERTIFICATE OF SERVICE

        vs.                                  (RE: DEFENDANTS UNIVERSITY
                                             OF HAWAI`I AND DAVID
  HAWAI`I RESIDENCY                          LASSNER’S INITIAL
  PROGRAMS, INC.; DAVID                      DISCLOSURES PURSUANT TO
  LASSNER, in his official capacity as       FED. R. CIV. P. 26(a)(1))
  President of UNIVERSITY OF
  HAWAI`I; and UNIVERSITY OF
  HAWAI`I,

                    Defendants.
Case 1:19-cv-00563-DKW-RT Document 27 Filed 03/30/20 Page 2 of 3         PageID #: 601




                          CERTIFICATE OF SERVICE

             I hereby certify that, on the date and by the method of service noted

 below, a true and correct copy of DEFENDANTS UNIVERSITY OF HAWAI`I

 AND DAVID LASSNER’S INITIAL DISCLOSURES PURSUANT TO FED. R.

 CIV. P. 26(a)(1) was served on the following at their last known address as

 follows:

             Served by U.S. Mail on March 30, 2020:

             ROBERT G. KLEIN
             KURT W. KLEIN
             DAVID A. ROBYAK
             Klein Law Group LLLC
             Waterfront Plaza #3-480
             500 Ala Moana Blvd.
             Honolulu, Hawaii 96813

             Attorneys for Plaintiff
             GAURAV THAKRAL, M.D.

             The undersigned further certifies that on the date and by the method of

 service noted below, a true and correct copy of this CERTIFICATE OF SERVICE

 [RE: DEFENDANTS UNIVERSITY OF HAWAI`I AND DAVID LASSNER’S

 INITIAL DISCLOSURES PURSUANT TO FED. R. CIV. P. 26(a)(1)] was duly

 served upon the following at their last known addresses as follows:




                                          2
Case 1:19-cv-00563-DKW-RT Document 27 Filed 03/30/20 Page 3 of 3    PageID #: 602




             Served Electronically through CM/ECF on March 30, 2020:

             ROBERT G. KLEIN        (rgk@kleinlg.com)
             KURT W. KLEIN          (kwk@kleinlg.com)
             DAVID A. ROBYAK        (dar@kleinlg.com)

       DATED:      Honolulu, Hawaii, March 30, 2020.



                                           /s/ Christopher S. Yeh
                                           CHRISTOPHER S. YEH
                                           RONALD TANG

                                           Attorneys for Defendants
                                           HAWAI`I RESIDENCY
                                           PROGRAMS, INC., DAVID
                                           LASSNER, and UNIVERSITY OF
                                           HAWAI`I




                                       3
